Citation Nr: 1711538	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from December 1, 2008 to October 20, 2014, exclusive of a period during which the Veteran was in receipt of a temporary total rating, for major depressive disorder (MDD) with anxiety, claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for MDD with anxiety and assigned an initial 30 percent rating, effective December 1, 2008.  The Veteran timely appealed the initial rating assigned.  

In June 2014, the Board remanded the claim for entitlement to an initial rating in excess of 30 percent for MDD with anxiety for further development of the claim.  

In an October 2014 rating decision, a temporary evaluation of 100 percent was assigned to the Veteran with an effective date of August 19, 2013 due to hospitalization over 21 days.  An evaluation of 30 percent was assigned from November 1, 2013.  

In a December 2014 rating decision, the RO recharacterized the issue of MDD with anxiety as PTSD with major depressive disorder, moderate, melancholic features, and assigned a rating of 100 percent, effective October 20, 2014.  The assignment of a 100 percent disability rating constitutes a full award of the benefit sought on appeal for this time period.
 
The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From December 1, 2008, to October 20, 2014, the symptoms and overall impairment caused by the Veteran's service connected psychiatric disorder more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total occupation and social impairment. 


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not higher, from December 1, 2008 to October 20, 2014, for the Veteran's service-connected psychiatric disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9434-9400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As noted above, the claim for a higher rating for the Veteran's psychiatric disability arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's STRs, as well as post-service reports of VA and private treatments, Social Security Administration (SSA) records, and VA and private examinations.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran was afforded VA examinations in September 2009, November 2011, and October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation: otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity of adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49. 53 (1990).  

The Veteran contends that he is entitled to a higher evaluation for his service-connected psychiatric disability.  He is currently rated as 30 percent disabling from December 1, 2008, to August 19, 2013, and as 30 percent disabling from November 1, 2013, to October 20, 2014,  for MDD with anxiety claimed as PTSD under 38 C.F.R. § 4.130, DC 9434-9400.  

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; in difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to ward a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-24 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Board has considered the GAF scores assigned during the claim period.  The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serous impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In November 2008, the Veteran's private psychologist diagnosed PTSD; depressive disorder, not otherwise specified (NOS); panic disorder without agoraphobia; and assigned a GAF score of 42.  The Veteran reported that he experienced persistent re-experiencing as evident by his recurrent intrusive thoughts (particularly when he was angry), recurrent nightmares and night sweats, flashbacks, and cognitive and physiological response to trauma cues.  He also reported persistent avoidance or numbing as evident by a pattern of markedly diminished interest and participation in significant activities, feelings of detachment or estrangement from others, and marked changes in his expectations (i.e. no future goals).  He stated that he had persistent arousal evident by difficulties with sleep onset, trouble with irritability and angry outbursts, concentration problems, hypervigilance (i.e. walking his perimeter to repeatedly check windows and door locks), and exaggerated startle responses.  The Veteran was unable to describe his mood state, consistent with alexithymia.  The Veteran did describe feelings of worthlessness and guilt (although he deemed them to be appropriate) and described having "shaken off" suicidal thoughts.  The Veteran described homicidal ideation in reaction to his anger.  He further described experiencing anxiety attacks, fears of loss of control, and significant fears of dying.  The examiner based the GAF score on the described symptoms, and specifically noted his problems with employment functioning.

A September 2009 VA examination report reflects a diagnosis of MDD, recurrent; and anxiety disorder, NOS.  The Veteran reported low mood, poor sleep patterns, little to no leisure or relaxation, and a lack of enjoyment with life.  The examiner opined that the Veteran did not have a diagnosis of PTSD, but rather multiple mental conditions.  

In November 2009, the Veteran's private medical records document a psychological evaluation that reflected a diagnosis of PTSD; depressive disorder, NOS; panic disorder without agoraphobia; and a GAF score of 42.  The Veteran reported recurrent intrusive thoughts, behaviors associated with dissociation, occasional flashbacks, cognitive and physiological responses to trauma cues in reaction to sudden loud noises, and a pattern of markedly diminished interest and participation in significant relationship-based activities.  He also endorsed marked changes in his expectations (i.e. no future goals), trouble with irritability and angry verbal outbursts, concentration problems, hypervigilance, psychomotor agitation, significant experiences of fatigue and loss of energy, feelings of worthlessness and guilt, cognitive difficulties, recurrent thoughts of death, fear of loss of control, and anxiety attacks.  The examiner based the Veteran's GAF scores on the symptoms described, and specifically noted his problems with employment functioning.

A November 2011 VA examination report reflects a diagnosis of anxiety disorder, NOS; depressive disorder, NOS; and an assigned GAF score of 55.  The Veteran's symptoms were: depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and almost daily panic attacks.  The examiner noted that the Veteran was capable of managing his financial affairs.  The examiner stated that it was not possible to differentiate which symptoms were attributable to each of the Veteran's diagnoses.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, or, if the symptoms were controlled by medication.  

In January 2012, the Veteran's private psychologist diagnosed PTSD; depressive disorder, NOS; panic disorder without agoraphobia, and assigned a GAF score of 42.  The Veteran's symptoms were described as exhibiting inappropriate behavior, in conjunction with angry outbursts and intermittent impulsive homicidal ideation.  The psychologist found that the Veteran exhibited passive suicidal ideation, as indicated by his comments such as, "how much easier it would be not to be here...when it's over, it's easier."  The Veteran reported panic attacks on a nightly basis; as well as difficulties in social functioning, employment functioning, judgement-related issues, thinking difficulties, and mood.  He further reported a marked pattern of social isolation since his discharge from the Army.  The psychologist indicated that the Veteran did not fully report his symptomatology in his prior VA examinations out of fear of "seeming crazy."  The psychologist found the GAF score of 42 to more appropriately encompass the Veteran's symptoms.

VA treatment records in 2012 indicate that the Veteran reported symptoms of anxiety; sadness; irritability; nightmares; being easily startled; numbness or detached from others, activities, or surroundings; lack of interest or pleasure in activities; sleep disturbance; poor appetite; negative feelings toward himself; trouble concentrating; passive suicidal ideations; and hopelessness.  He was assigned a GAF score of 55 and 56. 

VA treatment records in 2013 reflect that his symptoms remained consistent-he reported irritability, pervasive anxiety, avoidance and outbursts of anger, frustration, sadness, sleep disturbance, ongoing social/interpersonal difficulties, confusion, panic symptoms (i.e. shortness of breath, fear of dying and going crazy), hypervigilance, intermittent passive suicidal thoughts, and feelings of hopelessness.  He was assigned GAF scores of 55.

Beginning on August 19, 2013, the Veteran was hospitalized at Bay Pines VA Health Center.  He was admitted in order to attend an intensive inpatient therapy program for PTSD due to his combat experience.  At entry, the Veteran reported irritability, avoidance, and anxiety.  He indicated that he had been at home more, and his wife stated that "he was worse than [he had] ever been."  He reported insomnia-getting three to six hours of sleep per night.  He further reported that he had nightmares roughly one to two times a week, and his family reports that he had fitful, agitated sleep more than two times a week.  At discharge, on October 9, 2013, the Veteran reported recently starting to experience an improvement in anxiety and was "ready to go home."  He reported no thoughts of hopelessness, homicidal ideations, or a suicide plan.  His thought process was well organized, goal directed, and motivated to continue treatment.  He had no evidence of delusions or hallucinations.  He was attentive and engaged in the PTSD Programs' psychoeducational group.  

An October 2014 VA examination report indicates a diagnosis of PTSD.  The Veteran's symptoms were: anxiety, paranoia and suspicion of other people, sleep disturbance with nightmares that occurred at least three times per week, irritable behavior and angry outbursts, difficulty trusting people, daily intrusive memories and occasional flashbacks (recurrent, involuntary, and intrusive distressing memories of traumatic events), avoidant behaviors, panic attacks on a weekly basis, inability to experience loving feelings or positive emotions (persistent and exaggerated negative beliefs or expectations about himself), difficulty concentrating, feelings of guilt, feelings of depression, hypervigilance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, exaggerated startle response, reckless or self-destructive behavior, flattened affect, impaired judgment, and impaired abstract thinking.  The examiner opined that the Veteran was in persistent danger of hurting himself or others and had total occupational and social impairment.  No psychotic ideation was noted.  The examiner was able to differentiate what symptoms were attributable to each diagnosis; MDD and PTSD.  The examiner noted that the Veteran was capable of managing his financial affairs.  
  
Given the evidence contained in the record, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD more nearly approximates the criteria required for a 70 percent rating, but not higher, from December 1, 2008, to August 19, 2013, and from November 1, 2013, to October 20, 2014.

Prior to August 19, 2013, the evidence shows that the Veteran experienced symptoms suggestive of the 70 percent rating criteria such as suicidal ideation, obsessional rituals, frequent panic attacks, and the inability to establish and maintain effective work and social relationships. The Veteran also endorsed having nightmares, anger issues, avoidance, paranoid and/or intrusive thoughts, irritability, depression, insomnia, and feelings of hopelessness and helplessness. More specifically, in the November 2008, November 2009, and January 2012 psychological evaluations, the Veteran reported a pattern of frequent job transitions because he became angry regarding negative feedback and subsequently walked off of numerous positions of employment.  He had marked difficulties with supervisors and reported one instance in which a supervisor did not acknowledge his greeting, causing him to walk away from that position.  He acknowledged difficulties in his marriage, but explained that they were "trying to make it work."  He also described recurrent nightmares, as was a pattern of thrashing, talking, "cussing," and sweating in his sleep.  The Veteran reported that he "walked his perimeter," such as checking windows and locks, as a form of hypervigilance.  He described having "shaken off" suicidal thoughts, and noted that should his sons die, he might consider the act.  He reported homicidal ideation in reaction to anger and noted that his pattern of leaving situations in which he found himself to be under stress was rooted in his fear of harming others.  In the September 2009 VA examination, the Veteran reported that although he was tired, he could not sleep and would doze off and on throughout the night.  In 2009, the Veteran's wife submitted a statement indicating that he had nightmares; went into a depression; and was antisocial, distrustful, and neglectful of his family.  Further, in the November 2011 VA examination, the Veteran stated that he does not show emotions to his family and has difficulties with maintaining an intimate relationship with his wife because "he does not show her love."  

From November 1, 2013, to October 20, 2014, the Veteran's symptomatology remained consistent.  The Veteran reported irritability, pervasive anxiety, avoidance and outbursts of anger, frustration, sadness, sleep disturbance, ongoing social/interpersonal difficulties, confusion, panic symptoms (i.e. shortness of breath, fear of dying and going crazy), hypervigilance, intermittent passive suicidal thoughts, and feelings of hopelessness.  
  
The Board has also considered whether the evidence supports a rating of a 100 percent prior to October 20, 2014, but finds that it does not.  The November 2011 VA examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress (as compared to the October 2014 examination where the Veteran was found to have total occupational and social impairment).  Prior to October 20, 2014, the Veteran's mood was anxious, but otherwise euthymic with an appropriate affect.  His speech was normal in rate and volume and there was no evidence of any kind of involuntary movements.  Likewise, his thought processes were logical and linear with no psychotic features.  The Veteran denied auditory or visual hallucinations and his insight and judgment were grossly intact.  The November 2011 examiner noted that he was capable of managing his financial affairs.  In addition, the Veteran had no memory loss for names of close relatives, his own occupation, or his own name.  Overall, the Board finds that the evidence of record does not reflect that prior to October 20, 2014, the Veteran's symptoms were of the type, frequency, or severity as to meet the next higher rating of 100 percent.

Notably, the assigned GAF scores of 42, 55, and 56, are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive, and rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores of 42, 55, and 56, during which time he endorsed suicidal ideations, chronic sleep impairment, hypervigilance, depression, suspiciousness, anxiety, and irritability.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants an initial rating of 70 percent, but not higher. 

As such, an initial disability rating of 70 percent, but not higher, from December 1, 2008, to October 20, 2014, is warranted.  38 C.F.R. § 4.130, DC 9434-9400.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peak, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the scheduler evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  The Veteran claims to experience isolationism, depression, difficulty in establishing and maintain effective relationships, and nightmares.  These symptoms are all explicitly considered in the rating schedule.   Moreover, as indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, consideration of whether there has been marked interference with employment or frequent hospitalization is not required, and referral for extraschedular consideration is not warranted.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of this issue is unnecessary.  The Board notes that the issue of TDIU has been raised based on the impact of the Veteran's PTSD on the Veteran's employment, and not based on the collective impact of multiple disabilities.  Moreover, as the Board did not reach the issue in its extraschedular analysis of whether the psychiatric disability caused marked interference with employment, there is no inconsistency in remanding the issue of TDIU on this basis.  Cf. Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (it is "premature for the Board to decline extraschedular consideration where the record was [ ] incomplete" on an issue relevant to the extraschedular determination, such as occupational impairment).

For the reasons above, the criteria for an initial rating of 70 percent, but not higher, from December 1, 2008, to August 19, 2013, is warranted, and from November 1, 2013, to October 20, 2014, is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 70 percent from December 1, 2008 to October 20, 2014, exclusive of a period during which the Veteran was in receipt of a temporary total rating, for MDD with anxiety, claimed as PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran has been unemployed during the appeal period, and he contends that he is unable to work due to his service-connected PTSD.  Here, the evidence shows that the Veteran reported inappropriate behavior at work, such as a shoving match that eventually led to his decision to leave work, and that he tended to walk off of job sites as a result of conflict and to avoid homicidal acting out.  When the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Because the issue of entitlement to a TDIU is a part and parcel of a claim for a higher initial rating that meets the Rice criteria, and is therefore not a separate claim, the issue of entitlement to a TDIU is properly before the Board for adjudication as part of the appeal of the denial of the rating claim.  See Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38. C.F.R. §§ 3.340, 3.341, 4.16(a)(2016).  The Board notes that, based on its decision above, the Veteran now meets the schedular rating criteria for a TDIU from December 1, 2008.  As such, the claim is being remanded for the AOJ to adjudicate it in the first instance.  Although the Veteran is in receipt of a 100 percent rating from October 20, 2014, the Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board will, however, defer a decision as to the mootness issue pending adjudication of the claim for TDIU.
  
Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After conducting any development deemed appropriate, to include providing appropriate notice to the Veteran and his representative, adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


